Citation Nr: 0807940	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO. 03-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946. 

In August 2002, the RO denied the veteran's claim of 
entitlement to service connection or right leg disability. 

In January 2005, the Board confirmed and continued the RO's 
August 2002 decision.

In April 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's January 2005 
decision and remanded the matter to the Board for 
readjudication consistent with the Court's decision.

The issue of entitlement to service connection for right leg 
disability is addressed in the REMAND portion of the decision 
below.


REMAND

The veteran contends that he has right leg disability as a 
result of an injury sustained aboard ship in service in June 
1946.

For the showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection for a 
particular disability, there has to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Competent medical evidence connotes many factors, but 
basically, it means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. 
§ 3.159(a)(1).

Competent lay evidence generally means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

In its January 2005 decision, the Board denied the veteran's 
claim for service connection for right leg disability. The 
Board found no evidence of then-current right leg disability; 
and, therefore, the veteran could not meet the criteria for 
service connection. Accordingly, service connection for right 
leg disability was denied.

However, as noted by the Court, records on file in January 
2005 showed that the veteran had evidence of right leg 
disability. Indeed, further review of the record discloses 
that in February 2001, the veteran reported a history of a 
right leg injury years earlier. In April 2001, while being 
treated for carcinoma of the prostate, the veteran underwent 
a total body bone scan to determine whether or not there was 
evidence of skeletal metastases. There was increased activity 
in the region of his knees, greater on the right than the 
left. Such findings were reportedly consistent with 
arthritis. There was also some increased activity in the 
right foot or ankle, reportedly from arthritis or previous 
trauma. 

Although the medical evidence of record suggests the 
possibility of current disability, there is no competent 
evidence on file which relates it to the claimed right leg 
injury in service. In this regard, the veteran has not had a 
VA examination to determine the nature and etiology of his 
current right leg disability.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of his 
responsibilities and VA's duties to 
assist him in the development of his 
claim for service connection for right 
leg disability. 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.

2. Request that the veteran provide the 
names and addresses of the health care 
providers or of the health care 
facilities where he was treated/examined 
for right leg disability between the time 
of his separation from service and April 
2001. Also, have the veteran specify the 
dates of such treatment/examination. Such 
evidence could include, but is not 
limited to, reports of pre-employment 
examinations or examinations for 
insurance purposes.

Then, request copies of the veteran's 
treatment records/examination reports 
directly from each health care provider 
or facility so identified. Such records 
should include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records. Also request that the veteran 
provide any such records he may have in 
his possession. A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder. 

If the requested records are in the 
possession of an agency or department of 
the Federal government, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable 
but are reportedly in the possession of a 
health care provider or facility 
unaffiliated with the Federal government, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. Request that the veteran furnish 
additional evidence of his right leg 
injury in service, such as letters 
written during service which refer to the 
injury or statements from former fellow 
service members who have knowledge of 
facts or circumstances of his right leg 
injury in service.

4. When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
disability of the right lower extremity 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If right lower extremity 
disability/disabilities is/are diagnosed, 
the examiner must identify and explain 
the elements supporting the each 
diagnosis. 

The examiner must also respond to the 
inquiry as to whether or not right leg 
disability was caused or aggravated by a 
right leg injury in service. The examiner 
must state the medical basis or bases for 
this opinion. If the examiner is unable 
to so state without resort to 
speculation, he or she should so state. 

5. When the actions requested in parts 1, 
2, 3, and 4, have been completed, 
undertake any other indicated development 
if deemed by the RO/AMC to be appropriate 
under the law. Then readjudicate the 
issue of entitlement to service 
connection for right leg disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
furnish him and his representative with a 
Supplemental Statement of the Case and 
give them an opportunity to respond. 
Thereafter, if in order, return the case 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



